        Case 7:19-cv-07577-KMK Document 1 Filed 08/13/19 Page 1 of 46



                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK

PharmacyChecker.com LLC,                     Civil Action No. __________

                        Plaintiff,
             vs.                             COMPLAINT

National Association of Boards of            JURY TRIAL DEMANDED
Pharmacy, Alliance for Safe Online
Pharmacies, Center for Safe Internet
Pharmacies Ltd., LegitScript LLC, and
Partnership for Safe Medicines, Inc.,

                        Defendants.


      Plaintiff PharmacyChecker.com LLC alleges the following upon actual

knowledge with respect to itself and its own acts and upon information and belief as

to all other matters:

                            NATURE OF THE ACTION

      PharmacyChecker.com brings this action under the Sherman Act, 15 U.S.C.

§ 1, for injunctive relief and damages arising from a conspiracy among the

defendants—Alliance for Safe Online Pharmacies (ASOP), Center for Safe Internet

Pharmacies (CSIP), LegitScript, National Association of Boards of Pharmacy

(NABP), and Partnership for Safe Medicines (PSM)—and their constituent members

to suppress competition in the markets for online pharmacy verification services and

comparative drug pricing information. The defendants, who are a network of

overlapping nonprofit organizations and private firms that are funded or backed by

pharmaceutical manufacturers and large pharmacy interests, are using shadow

regulation—private agreements with key internet gatekeepers—to manipulate and



                                         1
        Case 7:19-cv-07577-KMK Document 1 Filed 08/13/19 Page 2 of 46



suppress the information available to consumers seeking information about lower-

cost, safe prescription medicine. PharmacyChecker.com has now effectively been

excluded from the market as a result of the defendants’ shadow regulation.

      The cost of prescription medicine in the United States is higher than anywhere

in the world, and the effect on the public health is disastrous: millions of Americans

each year do not fill prescriptions due to cost, and many become sicker or die as a

result. Others—about four million—instead seek their medications from pharmacies

abroad. Although prescription drug importation is restricted under some

circumstances, federal law declares a permissive policy on prescription drug

importation for personal use and, consistent with that policy, the law is generally

applied only to bulk commercial importations, not personal importation by

consumers.

      The defendants—and the interests behind them—benefit from higher U.S.

drug prices, and they do not want competition from international pharmacies. So they

reached private agreements with key gatekeepers of online commerce including

search engines, social media networks, shipping companies, and payment

intermediaries—to manipulate and suppress the information available to consumers

seeking information about cheaper prescription medicine from safe international

pharmacies. The purpose, and now the effect, is to choke off information about

personal importation of affordable prescription medications from regulated,

reputable pharmacies in Canada and elsewhere overseas. PharmacyChecker.com is

unique among its competitors (which include LegitScript and NABP) in that it




                                          2
        Case 7:19-cv-07577-KMK Document 1 Filed 08/13/19 Page 3 of 46



provides this information, and defendants’ shadow regulation scheme has now

deprived it of its most essential competitive resource—its visibility to consumers

seeking this information on the Internet.

                         JURISDICTION AND VENUE

      1.     This Court has primary subject-matter jurisdiction over this action

under 28 U.S.C. §§ 1331 and 1337(a), and Sections 4 and 16 of the Clayton Act, 15

U.S.C. §§ 15, 26, because this action arises under the antitrust laws of the

United States.

      2.     Venue is proper in the Southern District of New York, 15 U.S.C. §§ 15,

22 because the defendants can be found in this district. Venue is also proper under

28 U.S.C. § 1391 because a substantial part of the events or omissions giving rise to

this dispute occurred in this district: defendants targeted their conspiracy at

PharmacyChecker.com, which resides in this district.

      3.     Assignment to the White Plains is appropriate under Local Rule 21

because the claim arose in whole or in major part in the County of Westchester, and

PharmacyChecker.com resides in the County of Westchester.

      4.     This Court has personal jurisdiction over each of the defendants because

they each have minimum contacts with this district; they each conspired to harm and

actually did harm PharmacyChecker.com, which resides in this district, as explained

in detail throughout this complaint.




                                            3
        Case 7:19-cv-07577-KMK Document 1 Filed 08/13/19 Page 4 of 46



                                      PARTIES

      5.     Plaintiff PharmacyChecker.com LLC is organized under the corporate

laws of the State of New York and has its principal place of business in the State of

New York. PharmacyChecker.com was founded in 2002 to promote and protect

consumer health by evaluating the practices of online pharmacies based inside and

outside the United States. It operates a rigorous accreditation program designed to

inform consumers of legitimate pharmacies that observe safe pharmacy practices and

are licensed in their home jurisdictions.

      6.     Defendant National Association of Boards of Pharmacy (NABP) is

organized under the corporate laws of the State of Kentucky and has its principal

place of business in the State of Illinois. NABP is an association of boards of

pharmacies, principally in the United States, which typically are quasi-private

organizations that comprise and are controlled by private pharmacists and

pharmacies, despite their nominal designations as state agencies. Through its

Verified Internet Pharmacy Practice Sites (VIPPS) program, as well as its .pharmacy

Verified Websites program and Internet Drug Outlet Identification Program, NABP

is a direct competitor of PharmacyChecker.com in the market for online pharmacy

accreditation and information. Currently NABP has arrangements with companies,

including Google and Bing, to provide verification of online pharmacies for

advertising eligibility, among other things.

      7.     Defendant Alliance for Safe Online Pharmacies d/b/a ASOP Global

(ASOP) is organized under the corporate laws of the District of Columbia and has its




                                            4
        Case 7:19-cv-07577-KMK Document 1 Filed 08/13/19 Page 5 of 46



principal place of business in the District of Columbia. ASOP’s founding members

include the American Pharmacists Association, pharmaceutical company Eli Lilly

and Company, defendant LegitScript (a competitor of PharmacyChecker.com that

provides online pharmacy accreditation), and the National Association of Chain Drug

Stores. A newer ASOP member is GoodRx (a competitor of PharmacyChecker.com,

and the leading provider of U.S.-only comparative drug price information). Defendant

NABP regularly participates in ASOP meetings and initiatives. ASOP funds the

ASOP Global Foundation. The chair of the board of directors of the ASOP Global

Foundation, Marty Allain, is also the senior manager for the pharmacy Verified

Websites Program at the NABP. The Secretary of the Board of Directors, Bruce

Longbottom, is trademark counsel at Eli Lilly Company and is also on the executive

board of NABP’s pharmacy Verified Websites Program. An ASOP founder and its

principal executive, Libby Baney, a former lobbyist for drug company Eli Lilly and

ASOP in 2010, is currently a lobbyist for ASOP, and is a principal at Faegre Baker

Daniels, a law and lobbying firm which shares an address with ASOP. According to

the Center for Responsive Politics, ASOP was Faegre Baker Daniels’ biggest client

for 2017 and 2018. Libby Baney is also registered as a lobbyist for the NABP and

GoodRx. In an email obtained through a Freedom of Information Act request, a

representative of Eli Lilly said that ASOP represents the Pharmaceutical

Researchers and Manufacturers of America (PhRMA): “ASOP is the manner in which

Lilly (and PhRMA as an observer) is working with other key stakeholders to compile




                                         5
        Case 7:19-cv-07577-KMK Document 1 Filed 08/13/19 Page 6 of 46



data and collaborate to address the problem of online drug sellers/counterfeits, as we

cannot do this as one company, or as PhRMA alone.”

      8.     Defendant Center for Safe Internet Pharmacies Ltd. (CSIP) is organized

under the corporate laws of the State of Delaware and has its principal place of

business in the District of Columbia. CSIP’s members include internet commerce

gatekeepers: companies such as Google, Microsoft, Facebook, Visa, Mastercard, and

UPS. Defendants ASOP and LegitScript are responsible for organizing and helping

to found CSIP, and LegitScript continues as an ex-officio member of CSIP and

regularly participates in CSIP meetings and initiatives. Marjorie Clifton, the

executive director of CSIP, formerly consulted for Pfizer. A main purpose of CSIP is

to provide a platform through which the remaining defendants (on behalf of the

industry interests behind them) can obtain consensus from these gatekeepers to

create new barriers to Internet commerce that would otherwise mean open

competition in the markets relating to prescription drugs (including the relevant

markets alleged in this complaint).

      9.     Defendant LegitScript LLC, is organized under the corporate laws of the

State of Oregon and has its principal place of business in the State of Oregon.

LegitScript, founded by John Horton, is a for-profit, privately managed verification

and monitoring service for online pharmacies. It is the only private service recognized

by NABP. LegitScript is a direct competitor of PharmacyChecker.com in the market

for online pharmacy verification and currently has contracts with companies such as

Google to provide verification for and monitoring of Google’s ad platform.




                                          6
        Case 7:19-cv-07577-KMK Document 1 Filed 08/13/19 Page 7 of 46



      10.    Defendant Partnership for Safe Medicines (PSM) is organized under the

corporate laws of Delaware and has its principal place of business in San Francisco,

California. PSM is a 501(c)(6) (business league) organization. From 2007 until 2015,

the Executive Director of PSM was Scott LaGanga, who was concurrently a deputy

vice president at PhRMA. PSM has been characterized by Kaiser Health News as: “A

nonprofit organization that has orchestrated a wide-reaching campaign against

foreign drug imports” and that “has deep ties to the Pharmaceutical Research and

Manufacturers of America, or PhRMA, the powerhouse lobbying group that includes

Eli Lilly, Pfizer and Bayer.” PSM has repeatedly published and/or presented

falsehoods   and    misinformation      about   personal   drug   importation    and

PharmacyChecker.com. PSM is a listed observer to ASOP and has funded research of

at least one member of the ASOP Academic Advisory Panel.

      11.    Defendants and their constituent members, employees, and agents

participated personally in the unlawful conduct challenged in this complaint and, to

the extent they did not personally participate in a particular act, they authorized,

acquiesced, set in motion, or otherwise failed to take necessary steps to prevent the

acts complained of in this complaint.

      12.    This is a conspiracy that—by design—is complex and operates on

multiple levels, obscuring the underlying connections and its purposes while in some

ways hiding in plain sight. The named defendants are the face of the conspiracy, and

with one exception, LegitScript, these defendants are nonprofit associations that

were formed to serve the interests of their constituent members, which are the firms




                                          7
        Case 7:19-cv-07577-KMK Document 1 Filed 08/13/19 Page 8 of 46



that compete in the underlying product markets related to the relevant markets

alleged in this complaint. Two of these defendants are also direct competitors of

PharmacyChecker.com.

      13.    The defendants’ constituent members are, in many cases, horizontal

competitors who have consciously committed to this common scheme to further their

own interests. As explained above, ASOP’s constituent members primarily include

pharmaceutical manufacturers who directly compete with one another and who

would otherwise be the independent centers of decisionmaking in the market for the

manufacture of prescription medication; NABP’s constituent members are entities

that are controlled by wholesale distributors, pharmacy stores and pharmacists who

(respectively) directly compete with one another and would otherwise be the

independent centers of decisionmaking in the market for the dispensing of

prescription medication, and CSIP’s constituent members are technology companies

and other gatekeepers that control the flow of information and commerce on the

Internet, some of which are direct competitors and some of which are not (Google and

Microsoft, for example, would otherwise be independent centers of decisionmaking in

the market for internet searches). A conspiracy among these entities necessarily

includes sub-conspiracies among the constituent members, who are in many cases

the independent centers of decisionmaking in the underlying markets.

      14.    It would be impractical and prohibitively costly for a plaintiff like

PharmacyChecker.com—a small firm dwarfed by many of the individual members of

the defendants—to name all of these parties, and the relief sought can be obtained by




                                         8
        Case 7:19-cv-07577-KMK Document 1 Filed 08/13/19 Page 9 of 46



a judgment against the named defendants, who are, in any event, the organizations

that are most directly responsible for PharmacyChecker.com’s harm.

                         SUBSTANTIVE ALLEGATIONS

                          Background and Summary

      15.   Prescription drug costs in the United States are out of control:

Americans pay—by far—the highest drug prices in the world. And it has had a

disastrous effect on public health, including death, resulting from unaffordable,

necessary medications.

      16.   In 2016, for example, data from the Commonwealth Fund showed that

about 45 million Americans did not fill a prescription due to cost. A Harvard School

of Public Health survey found that over half of those who did not take prescription

medication due to cost reported becoming sicker.

      17.   For decades, some Americans have trekked to Canada to avoid high drug

prices at home. The rise of the Internet and increased demand for more affordable

prescription drugs spurred the growth of the online international pharmacy industry,

vastly increasing the number of U.S. patients seeking and obtaining lower-cost drugs

from outside the United States.

      18.   According to the United States Centers for Disease Control and

Prevention, at least four million Americans annually purchase medications from

pharmacies outside the United States. And the savings are significant: the cost of

brand-name medicine is often 80% lower outside the United States.

      19.   Through the Internet, online pharmacies have challenged entrenched

pharmacy business models and reduced barriers to competition. They provide


                                         9
       Case 7:19-cv-07577-KMK Document 1 Filed 08/13/19 Page 10 of 46



significant benefits to consumers in terms of cost and convenience, making it easier

for consumers to find pharmacies in different states and countries to fill prescriptions

at the lowest possible price for the same medication with the convenience of home

delivery.

      20.    In short, international online pharmacies make lower-price prescription

drugs more accessible to patients—particularly U.S. patients who suffer inexplicably

higher prices than patients in any other developed nation in the world.

      21.    Unsurprisingly, entrenched businesses accustomed to the ease of

competing in a captive market do not like market changes that increase competition,

and pharmaceutical and pharmacy interests are no exception. Reduced barriers to

competition mean a less captive market and lower prices for consumers, which in turn

mean lower profit margins for pharmaceutical companies (who otherwise charge

higher wholesale drug prices in places like the United States), and domestic

pharmacies (who face lower priced competitors and reduced market share).

      22.    Pharmaceutical and pharmacy interests have sought to influence U.S.

law and enforcement policy through Congress, the White House, the United States

Food and Drug Administration, United States Customs and Border Protection, other

government agencies and international organizations, to maintain the United States

as their captive market in the Internet age and stop Americans who order their

medications from online international pharmacies.

      23.    They have been successful in some of these lobbying efforts—as personal

importation remains under some circumstances in a legal gray area—but not in their




                                          10
           Case 7:19-cv-07577-KMK Document 1 Filed 08/13/19 Page 11 of 46



efforts to make the law and enforcement policies more restrictive such that it would

actually stop consumers from purchasing from abroad. Public sentiment, federal

policies, and bipartisan legislative proposals are increasingly hostile to the

anticompetitive, captive-market policies sought by pharmaceutical and pharmacy

interests and the exorbitant drug prices that have resulted from them.1

       24.     Pharmaceutical and pharmacy interests have increasingly focused on a

behind-the-scenes strategy, one that has been in the works for more than a decade:

they created a network of mostly nonprofit organizations with euphemistic names,

common ties, and a unified purpose: to use misinformation campaigns and vigilante

“shadow regulation” to cut off consumer access to safe online pharmacies and

comparative information about drug prices. Those organizations are the public face

of this cartel and the defendants in this lawsuit. Their goal is to create and enforce

new territorial market restraints through private agreements to replace the natural

barriers to competition toppled by technology, keeping patients in the United States

in a captive market, free from price-lowering international competition. Over the past

couple of years, and particularly over the last few months, this strategy has begun to

pay off.

       25.     The defendants claim that all safe international pharmacies that sell to

consumers in the United States are “rogue,” “unapproved,” or “not recommended,”



    1. For example, see the Affordable and Safe Prescription Drug Importation Act (introduced Jan.
2019),        https://www.sanders.senate.gov/download/final_-affordable-and-safe-prescription-drug-
importation-act-of-2019?id=3AC157ED-B4F5-4B7E-8B64-F980132A856C&download=1&inline=file;
the Safe and Affordable Drugs from Canada Act of 2019 (introduced January 2019), available at
https://www.grassley.senate.gov/sites/default/files/Safe%20and%20Affordable%20Drugs%20from%20
Canada%20Act%20of%202019.pdf.


                                                11
       Case 7:19-cv-07577-KMK Document 1 Filed 08/13/19 Page 12 of 46



using misinformation campaigns to fool consumers and key private internet

gatekeepers by saying or implying that they are illegal and unsafe—spinning a tale

of an exploitative online international marketplace, equating all non-domestic

pharmacies with counterfeiters, adulterators, and pill mills. And they have

successfully persuaded or coerced some of those gatekeepers—social media networks,

search engines, payment processors, and shipping companies—to join them.

      26.    PharmacyChecker.com is one of the cartel’s targets because it provides

patients with (1) a way to reliably identify international online pharmacies that

operate safely, and (2) direct access to comparative drug price information not limited

to U.S. pharmacies. In defendants’ view, PharmacyChecker.com is an adversary

whose existence is antagonistic to their desired outcome of maintaining a captive U.S.

drug market. With PharmacyChecker.com out of the way, defendants and the

interests that support them dominate the market for information about accredited-

only pharmacies and drug prices.

      27.    The defendants have engaged in targeted misinformation and scare

campaigns, group boycotts, and other exclusionary conduct with a goal of destroying

PharmacyChecker.com’s reputation, suppressing its presence in consumer-accessible

channels of the Internet, and interfering with its business relationships. Two

members of the cartel—LegitScript and NABP—have also positioned themselves as

direct competitors of PharmacyChecker.com, as private accrediting bodies, with the

goal of closing off accreditation for safe international pharmacies that sell to markets




                                          12
       Case 7:19-cv-07577-KMK Document 1 Filed 08/13/19 Page 13 of 46



that the defendants want to remain captive—most importantly (but not exclusively),

the U.S. market.

      28.    The agreements reached by the defendants and their constituent

members are indefensible violations of Sherman Act, Section 1: their primary purpose

is to restrain competition by directly creating geographic barriers to competition,

persuading and coercing others not to do business with their targets or to cut them

off from essential resources necessary to compete, reducing consumer choice, all

ultimately in service of their goal of reducing competition and thus artificially

inflating U.S. prescription drug prices.

                               The Relevant Market

      29.    Two service markets are relevant in this action: the market for online

pharmacy accreditation, and the market for comparative prescription drug pricing

information. PharmacyChecker.com competes in both markets.

      30.    Online pharmacy verification (also referred to as accreditation) is a

service by which online pharmacies can obtain public recognition by an independent,

third-party verification service. Obtaining such verification allows online pharmacies

to signal to consumers that they are properly credentialed and thus subject to

qualifications and regulatory oversight, that they practice ethically and lawfully, and

that they sell genuine prescription drugs dispensed from licensed pharmacies to

patients    with   valid    prescriptions        from   qualified   medical   providers.

PharmacyChecker.com’s primary competitors in this market, which is highly




                                            13
        Case 7:19-cv-07577-KMK Document 1 Filed 08/13/19 Page 14 of 46



concentrated, are NABP, LegitScript, and Canadian International Pharmacy

Association (CIPA).

       31.   An important aspect of this service market is readily available

information about online pharmacy verification. PharmacyChecker.com, for example,

hosts a directory of its accredited online pharmacies, which is useful to consumers

when trying to identify and evaluate online pharmacies. LegitScript and NABP also

have similar directories of their accredited pharmacies. Until March 2019, consumers

searching Google for “online pharmacies” would immediately see PharmacyChecker’s

directory of verified online pharmacies among the top three listings on the first page

of search results.

       32.   PharmacyChecker.com’s online pharmacy verification services are

unique compared to its competitors because they reduce information asymmetries for

consumers who are contemplating purchasing their prescription medications from an

online pharmacy website, regardless of the pharmacy’s location. LegitScript and

NABP do not provide any information to American consumers about safe

international pharmacies that sell to consumers in the United States, and instead

only   provide       information   about   U.S.-based   online   pharmacy    websites.

PharmacyChecker.com is a “maverick” firm in this regard, a term the United States

Department of Justice Merger Guidelines (2010) describes as “a firm that plays a

disruptive role in the market to the benefit of consumers” by, for example, threatening

to disrupt market conditions with a new technology or business model or by

challenging prevailing industry norms on the terms of competition. Under the




                                           14
       Case 7:19-cv-07577-KMK Document 1 Filed 08/13/19 Page 15 of 46



guidelines, the exclusion of a maverick firm from an already concentrated market is

likely to have anticompetitive effects.

      33.    A comparative drug pricing information directory provides consumers

with current pricing information for specific drugs at licensed pharmacies. The

information is either ascertained independently by the service provider or submitted

for publication by participating pharmacies. PharmacyChecker.com’s primary

competitors in this market are ASOP member GoodRx, as well as Drugs.com, WellRx,

and eDrugsearch (eDrugsearch has also been blacklisted by defendants).

      34.    The relevant geographic market for both service markets is the world.

These services can be supplied from anywhere in the world notwithstanding any

potentially more limited geographic scopes of the services themselves. In the

Internet’s globalized market, any consumer has the ability to consume information

and purchase online goods from anywhere in the world. The relevant markets are no

different, because the Internet makes it easier for consumers to find pharmacies in

different towns, states and countries and information about their prices, which they

then use to ultimately fill prescriptions at the lowest possible price for the same

medication with the convenience of home delivery.

      35.    The underlying pharmaceutical products to which these markets relate

sometimes vary from nation to nation, but they are typically substitutable. As

explained in paragraphs 49-50, many prescription drugs that are FDA-approved are

sold in other nations, though sometimes under a different name or with a slightly

different label, and more than 4 million Americans annually purchase these




                                          15
       Case 7:19-cv-07577-KMK Document 1 Filed 08/13/19 Page 16 of 46



medications. Moreover, PharmacyChecker.com provides its services worldwide, and

has felt harm throughout the world because the effects of defendants’ conduct are not

limited by geography or jurisdiction.

      36.    Alternatively, the relevant geographic market is the United States.

Although not exclusively so, most of the primary competitors in the relevant market

target information to U.S. residents. Some of PharmacyChecker.com’s competitors

provide either verification only for U.S.-based pharmacies or information on U.S.-only

drug prices nationally. PharmacyChecker.com provides information about U.S.-based

and international pharmacies for consumers worldwide, though the information

caters to U.S. residents because they stand to benefit most from this information,

given the high price of prescription drugs in the United States.

                      Online Pharmacies and Verification

      37.    The internet’s proliferation of online pharmacies drastically improved

consumer access to alternative, lower-priced sources of prescription drugs. But it also

facilitated bad actors who engage in nefarious or unsafe practices: selling counterfeit,

adulterated, or otherwise unsafe drugs, trafficking in controlled substances and

engaging in identity theft. Truly “rogue” online pharmacies often do not provide

medicine from licensed pharmacies, dispense medication without requiring a valid

prescription, avoid regulatory oversight, practice unsafe pharmacy practices, and, in

some cases, intentionally sell counterfeit drugs.

      38.    Before April 2003, when PharmacyChecker.com launched, rogue

pharmacies could more easily prey on consumers because there were few mechanisms




                                          16
          Case 7:19-cv-07577-KMK Document 1 Filed 08/13/19 Page 17 of 46



by which a consumer could reliably distinguish between a legitimate and a rogue

online pharmacy, particularly those selling medication internationally.

      39.       NABP launched a verification program, VIPPS in 1999, but the program

was of little utility for many consumers—those seeking to find the lowest possible

prescription drug prices—because NABP would not, and will not, accredit licensed

Canadian or other non-U.S. pharmacies that sell medicine into the United States.

Indeed, a purpose of VIPPS was to give an impression that only specific U.S.

pharmacies, and no international pharmacies, are safe for U.S. patients.

      40.       PharmacyChecker.com       provides     accreditation    to   safe    online

pharmacies—both foreign and domestic—that voluntarily submit to extensive and

ongoing review in PharmacyChecker.com’s Verification Program, which includes

rigorous inspection and validation requirements overseen by a full-time, licensed U.S.

pharmacist. PharmacyChecker.com approves only those pharmacies that follow good

pharmacy practices, require prescriptions, and do not dispense counterfeit or

adulterated products, or sell controlled substances internationally into the United

States.

      41.       PharmacyChecker.com is a recognized authority and trusted source of

information about online pharmacies, particularly those that sell medicines

internationally, and drug price savings generally. Until defendants’ recent actions, a

search     on   Google   for   “online   pharmacies”     or   related   phrases     showed

PharmacyChecker as a top result indicating that the PharmacyChecker.com website

had earned a high “Expertise, Authoritativeness, and Trustworthiness” (EAT)




                                           17
       Case 7:19-cv-07577-KMK Document 1 Filed 08/13/19 Page 18 of 46



score—a qualitative metric by which Google's human evaluators rank pages through

review of external sources.

      42.    Based on its accreditations, PharmacyChecker.com publishes on the

Internet a list of currently accredited online pharmacies.

      43.    PharmacyChecker.com also maintains price comparisons that include

the prices of medications of PharmacyChecker.com-accredited pharmacies to

empower consumers to find the lowest possible price for their medications.

Furthermore, PharmacyChecker.com also publishes discounted prices at pharmacies

within the United States and information about patient assistance programs for

lower income individuals, so that consumers have the broadest opportunity to lower

their cost of medication.

      44.    As a result of PharmacyChecker.com’s work, consumers can obtain

lower-priced prescription medicine without taking a gamble on their safety. Peer-

reviewed research and independent testing over the past decade have shown that

medicine purchased from PharmacyChecker-accredited online pharmacies is at least

as safe as the medicine sold by online pharmacies accredited by NABP and

LegitScript. Indeed, while dispensing errors in the United States kill thousands of

Americans each year, the FDA has not publicly reported a single incident of an

American dying or experiencing a severe adverse reaction from taking a medication

that was ordered online and dispensed by a non-U.S. pharmacy that requires a valid

prescription from a licensed healthcare provider.




                                         18
       Case 7:19-cv-07577-KMK Document 1 Filed 08/13/19 Page 19 of 46



      45.    In 2006, Google, Bing, and Yahoo, three of the leading internet search

engines at the time, each chose PharmacyChecker.com as a third-party verification

company for advertising eligibility. Each search engine had developed advertising

policies, ones to which they did not always adhere, to prevent rogue pharmacy sites

from advertising, To advertise, pharmacies were supposed to participate in and be

accredited by PharmacyChecker.com’s verification program. According to a non-

prosecution agreement between Google and the United States Department of Justice

in Rhode Island, Google allowed online pharmacy advertisers that did not qualify for

certification by PharmacyChecker.com. Participants included many U.S. pharmacies,

including major chains such as CVS, Walgreens, Walmart, and Kroger, and many

Canadian online pharmacies. To be eligible, the pharmacy had to be licensed in its

home jurisdiction, follow good pharmacy practices, only sell medications with a valid

prescription from a licensed medical professional, and sell only non-controlled

medicines into the United States or be licensed by the United States Drug

Enforcement Agency if selling controlled medicines.

      46.    But the safety of online pharmacies is not necessarily the main concern

of the defendants and the interests they represent: they are concerned with

destroying competition in the relevant markets and preserving the national price

discrimination in the related prescription drug markets that keeps U.S. drug costs

higher than nearly every other developed nation in the world.

      47.    The key to their approach is to attempt to eliminate a distinction

between rogue pharmacies and safe international pharmacies—and to ensure that




                                         19
       Case 7:19-cv-07577-KMK Document 1 Filed 08/13/19 Page 20 of 46



consumers have access to neither. Their tactic is to claim that international

pharmacies are risky, unsafe, and not to be trusted, if only because they assert that

U.S. law prohibits the sale of prescription drugs into the United States by pharmacies

outside of the United States.

      48.    That assertion—that prescription medicine importation is illegal—is not

true, and has no bearing on the work of PharmacyChecker.com, which neither

imports nor facilitates the import of any products. First, it is important to understand

that between 40% and 70% of the finished prescription drugs, and 80% of the active

pharmaceutical ingredients used to make FDA-approved prescription drugs, sold

through pharmacies in the United States are in fact manufactured abroad and

imported by pharmaceutical companies and distributors who thus take advantage of

lower manufacturing costs outside the United States. But the defendants would have

everyone believe that while medicine manufactured in other countries and sold in the

United States is safe, medicine manufactured in other countries and even

domestically, and sold in other countries is dangerous to U.S. consumers.

      49.    Second, drug importation is not, by itself, illegal: FDA-approved drugs

can be and are imported. And many drugs sold in foreign countries are FDA-approved

drugs, sometimes with different labels, such as labels in both French and English for

products sold in Canada. Such drugs, even though actually FDA-approved, are

considered “misbranded” by the FDA simply because the labels do not exactly match

the label approved by the FDA. One example is Januvia: a single 50 mg pill made by

Merck and manufactured in the United Kingdom (UK) sells for approximately $15 in




                                          20
       Case 7:19-cv-07577-KMK Document 1 Filed 08/13/19 Page 21 of 46



the United States, while the same pill labeled for sale in Canada sells for

approximately $4.

      50.   Other drugs sold outside the United States, including from well-known

drug companies, are also lawfully-manufactured, safe and effective, but come in a

formulation different from that sold in the United States or are made in

establishments not necessarily registered with the FDA, so are considered “foreign

unapproved drugs” if imported. For example, AstraZeneca sells Nexium in the UK as

a 40 mg tablet, which can be purchased from a pharmacy in the UK for approximately

$2 per tablet, while AstraZeneca sells Nexium as a capsule in the United States for

about $9 per capsule. In the United States, the Nexium tablet would be considered a

“foreign unapproved drug” by the FDA. The Secretary of Health and Human Services,

Alex Azar, has stated that such lower-cost drugs can be imported safely.

      51.   Third, even medicines considered misbranded or unapproved when

imported are not necessarily subject to restriction for purposes of personal

importation. Under 21 U.S.C. § 384, the Secretary of Health and Human Services is

directed to “exercise discretion to permit individuals to make such importations in

circumstances in which—(i) the importation is clearly for personal use; and (ii) the

prescription drug or device imported does not appear to present an unreasonable risk

to the individual.” Thus, the FDA does not prosecute personal importation.

      52.   Fourth, the FDA guidelines also specifically exempt personal

importation of up to 90-day supplies for some prescription medications by U.S.

patients.




                                        21
       Case 7:19-cv-07577-KMK Document 1 Filed 08/13/19 Page 22 of 46



      53.    Nevertheless, because the defendants and the interests they represent

have been unsuccessful in their efforts to use the government to do their bidding, they

have instead launched misinformation campaigns to scare consumers and developed

private agreements with internet gatekeepers to unlawfully deprive consumers

access to, and information about, safe international pharmacies. In some instances,

these actions deceive consumers to the detriment of their health. Since these

pharmacies are selling safe, effective, and lawful drugs that, if imported into the

United States under certain circumstances could be considered “unapproved” or

“misbranded” despite contrary federal policy, the defendants characterize these

pharmacies as “rogue,” “unapproved,” or “illegal,” pharmacies that put “you and your

family at risk” and must be stopped.

      54.    PharmacyChecker.com is not a pharmacy, is not engaged in the sale,

dispensing, or distribution of any prescription drugs and is based in the United

States. It is nevertheless a target because it provides consumers information about

comparative drug prices, offers accreditation to safe international pharmacies,

publicly lists these verified pharmacies, and because its founders have advocated in

favor of safe personal drug importation to the public, in the media, and before

Congress (not to mention advocating for policies to lower drug prices in the United

States). As a result, the defendants have directly targeted PharmacyChecker.com in

myriad ways, with the goal of permanently silencing it.




                                          22
       Case 7:19-cv-07577-KMK Document 1 Filed 08/13/19 Page 23 of 46



   Agreements and Communications of Defendants and Co-Conspirators

      55.    Pharmaceutical and pharmacy interests have been working to restrain

online pharmacies and wholly exclude international online pharmacy competition

since the early days of the internet. NABP, for example, established its VIPPS in 1999

with the purpose of accrediting only U.S.-based pharmacies to stave off international

pharmacies. The beginning of a well-organized campaign among a core group of

pharmaceutical and pharmacy interests began several years later with an alliance

with John Horton, the eventual founder of LegitScript. The following allegations

contain both direct and circumstantial evidence of the defendants’ conspiracy.

      56.    In 2006, John Horton was working as a political appointee in the United

States Office of National Drug Control Policy (ONDCP). He was tasked with

designing a proposed internet drug strategy to prevent the sale of controlled

substances on the internet. He worked closely with pharmaceutical and pharmacy

interests in drafting the proposal, and those interests sought to influence the strategy

by changing its focus to restricting access to international pharmacies that do not sell

controlled substances.

      57.    Before resigning from ONDCP in April 2007, Mr. Horton formed a new

company, LegitScript, registering its website a month before his resignation, raising

concerns about his abuse of public office for personal gain.

      58.    Horton recognized an opportunity: working with funding and/or support

from his pharmaceutical and pharmacy industry partners, he could provide the same

sort of services as PharmacyChecker.com, except with the intent of verifying only




                                          23
        Case 7:19-cv-07577-KMK Document 1 Filed 08/13/19 Page 24 of 46



U.S.-based pharmacies and labeling all international online pharmacies that sell to

the United States as “rogue” or “unapproved.” Horton also considered offering drug

price comparison on his new website, but decided not to.

      59.    LegitScript sought out contracts from internet gatekeepers and others—

including by wresting away contracts that PharmacyChecker.com had with search

engines—to perform verifications for those companies, except with the intention of

excluding international pharmacies from the marketplace. That, in turn, would help

accomplish the pharmaceutical and pharmacy interests’ goal of restraining

competition from international online pharmacies, which would not be able to

advertise and would lose search engine rankings and visibility.

      60.    Horton also worked with his pharmaceutical and pharmacy industry

allies to organize and form two nonprofits comprising two different industries:

              a.    In 2009, the ASOP, whose members include LegitScript, the

              National Association of Chain Drug Stores, and Eli Lilly. Defendants

              NABP and PSM are also observers of ASOP and regularly participate

              in ASOP meetings and initiatives.

              b.    In 2011, the CSIP, whose members include key gatekeepers of

              internet commerce such as Visa, Mastercard, Facebook, Google,

              Microsoft, Paypal, and UPS.

      61.    LegitScript remains a member of ASOP and is also the “ex-officio”

member of CSIP. According to CSIP’s website, LegitScript “has had a foundational

role in establishing our organization’s key efforts . . . .” An earlier version of CSIP’s




                                           24
       Case 7:19-cv-07577-KMK Document 1 Filed 08/13/19 Page 25 of 46



website also listed ASOP as an ex-officio member, but removed that relationship from

the website. On every page of the CSIP website is a prominent link to the website

www.verifybeforeyoubuy.org, a CSIP site that is “Powered by LegitScript” and

features, at its top, a LegitScript search box to find pharmacies verified by

LegitScript.

      62.      In a May 2010 email introduction from Jeannie Salo, a member of Eli

Lilly’s government affairs office, to an Obama administration official, obtained from

a Freedom of Information Act request, Salo stated that “ASOP is the manner in which

Lilly (and PhRMA as an observer) is working with other key stakeholders to compile

data and collaborate to address the problem of online drug sellers/counterfeits, as we

cannot do this as one company, or as PhRMA alone.”

      63.      In August 2010, ASOP issued a press release in which it promoted its

anticompetitive strategy with the central goal of “requiring Internet search engines,

domain name registrars, and other ‘gatekeepers’ to stop enabling rogue Internet drug

outlets” (by which it meant any non-U.S.-based pharmacy that sells to customers in

the United States) and mentions “the support of NABP and other stakeholders,”

including PSM. The release also mentions their success in persuading some of these

gatekeepers, noting that “three major search engines recently amended their policies

to restrict advertising to those Internet pharmacies that are VIPPS accredited.”

      64.      In early 2011, NABP announced that it had hosted a “recent meeting”

with CSIP and its members at its Mount Prospect, Illinois headquarters at which

they discussed cutting off websites that promote online international pharmacy sales




                                         25
       Case 7:19-cv-07577-KMK Document 1 Filed 08/13/19 Page 26 of 46



from key internet resources through the gatekeepers that compose CSIP, among

other strategies for suppressing information about online pharmacies and

competition in the relevant markets and the related market for prescription

medication.

      65.     In 2012, NABP and ASOP hosted a meeting they called a “Task Force

on Internet Pharmacy Practice,” during which ASOP and NABP discussed numerous

plans for actions they intended to undertake in conjunction with their co-conspirators

to further limit competition from online pharmacies.

      66.     At that 2012 meeting, NABP and ASOP affirmed their agreement to

continue to work together to restrain competition by online pharmacies, and

discussed:

             a.   a concrete plan to persuade and coerce various internet gatekeepers

             such as domain name registrars, web hosting services, search engine

             companies, payment service providers, and shipping companies to deny

             international   pharmacies        and     other   targets    such     as

             PharmacyChecker.com access to essential services, resources, and

             markets with the purpose of cutting them off completely from consumers;

             b.    an intent to “continue interfacing with CSIP and encourage CSIP

             to support Internet environments” that deprive all but LegitScript- and

             NABP- approved pharmacies of both paid search engine advertising and

             organic search results, payment processing accounts, website domains,

             and shipping companies;




                                          26
       Case 7:19-cv-07577-KMK Document 1 Filed 08/13/19 Page 27 of 46



            c.       other “efforts” both domestically and internationally designed to

            keep U.S. drug markets as captive as possible; and

            d.       NABP’s agreement to provide “data” to CSIP that could be used by

            CSIP and its Internet-gatekeeper members in implementing the plan

            described above.

      67.        PSM is funded and controlled by PhRMA (a lobbying group for the

pharmaceutical industry) but calls itself a “consumer protection group.” More than

one third of PSM members have received PhRMA funding or are local chapters of

groups that have received PhRMA funding, and until February 2017, PSM’s principal

officer was Scott LaGanga, who concurrently served as deputy vice president of

advocacy for PhRMA. He stepped down from PSM to “avoid the appearance of a

conflict of interest,” according to investigative reporting that revealed PSM was a

secret arm of PhRMA.

      68.        PSM regularly coordinates with and promotes the activities of its co-

conspirators through press releases and other publications that use a tactic of falsely

conflating legitimate concerns over drug counterfeiting and other safety issues with

unjustified warnings about the safety of pharmacies in Canada and other countries.

For example, on February 9, 2018, PSM touted the NABP’s Internet Drug Outlet

Identification Progress Report and its “finding that fake online pharmacies are

rushing to get on the fentanyl bandwagon.” Similarly, on October 18, 2017, it

announced ASOP’s new “Global Patient Safety Champion Award to recognize

individuals and organizations that are working to protect patient safety and preserve




                                            27
       Case 7:19-cv-07577-KMK Document 1 Filed 08/13/19 Page 28 of 46



the gold standard of FDA approval for all American patients.” On August 25, 2017, it

served as a mouthpiece for NABP by announcing its “findings” that “only 4.2% of

online pharmacies are safe.” PSM releases misinformation in conjunction with the

other defendants to give the appearance of independent authenticity and authority,

as exemplified below.

                   Actions in Furtherance of the Conspiracy

      69.    Caused search engines to terminate PharmacyChecker.com contracts.

In 2008, the NABP approached search engines—Google, Bing, and Yahoo!—and

sought to persuade them to terminate their contracts with PharmacyChecker.com in

favor of either NABP or LegitScript.

      70.    Blacklisted PharmacyChecker.com and called it a significant danger to

patient health. In 2010 or before, the NABP added PharmacyChecker.com to its “Not

Recommended Sites” list of “Internet drug outlets” that, according to the NABP in a

press release from 2008, puts “those who purchase from these sites in danger of

purchasing drugs that could cause patients serious harm or even death.” According

to the NABP’s website in 2010, when PharmacyChecker.com appeared on the list,

“the sites on our Not Recommended list are those with serious and blatant violations

posing a significant danger to patient health.” NABP publishes its “Not

Recommended      Sites”    list   for   consumers    and    internet    gatekeepers.

PharmacyChecker.com was added even though it does not sell or process orders for

the sale of drugs in any manner. The vast majority of websites on this list are rogue

online pharmacy sites or websites that sell prescription drugs but cannot be




                                         28
       Case 7:19-cv-07577-KMK Document 1 Filed 08/13/19 Page 29 of 46



accredited by NABP’s VIPPS program. In January 2011, PharmacyChecker.com

contested the addition of its site to this list as it presents no risk to patients and

neither sells nor facilitates the sale of medication. Admitting this to be the case when

confronted, NABP removed PharmacyChecker.com from the list in February 2011.

      71.    Sought and obtained new gatekeeping domain extension. From 2013 to

2014, NABP, ASOP, CSIP, LegitScript, Pfizer, Eli Lilly, Gilead Sciences, Janssen

Pharmaceuticals, Merck, the International Pharmaceutical Federation, and other

unnamed “stakeholders” jointly developed a proposal that would create a new

gatekeeping function through the global domain name system administered directly

by NABP. Pharmaceutical companies including Pfizer, Merck, and Ely Lilly funded

the initiative. In June of 2014, the proposal culminated with a new generic top-level

domain, “.pharmacy,” with its registry administered by NABP. The group of

“stakeholders” created the eligibility requirements and worked with CSIP members

to implement new restrictions to prevent non- “.pharmacy” websites from advertising,

receiving merchant payments, and other vital aspects of Internet commerce.

      72.    Sought ICANN rule to shut down pharmacy website domains not

approved by defendants. In a 2015 letter to the International Corporation for

Assigned Named and Numbers (ICANN), NABP requested that ICANN revise its

rules to require private domain registrars to take down any pharmacy domain that

is not approved by NABP or its direct competitor, LegitScript (but not

PharmacyChecker.com).




                                          29
       Case 7:19-cv-07577-KMK Document 1 Filed 08/13/19 Page 30 of 46



      73.    Coerced pharmacies not to do business with PharmacyChecker.com. On

January     25,   2017,       PharmacyChecker.com      received    an    email   from

HealthWarehouse.com,      a    U.S.   online    pharmacy   that   was   accredited   by

PharmacyChecker.com and VIPPS, informing PharmacyChecker.com that it would

have to leave the PharmacyChecker Verification Program or risk losing its NABP

VIPPS accreditation. The email stated in relevant part that “I wanted to send a

courtesy e-mail to let you know we will no longer be using the services of

PharmacyChecker. We recently found out that having the badge on our website is

considered a violation by VIPPS and being an affiliate of yours could cost us our

accreditation.”

      74.    And coerced them again not to post prices to PharmacyChecker.com. In

March 2018, PharmacyChecker.com and Healthwarehouse.com were in discussions

about the latter listing its drug prices on PharmacyChecker.com’s website to help

Americans find the lowest U.S. pharmacy prices without having to receive

PharmacyChecker.com accreditation. PharmacyChecker was willing to accept VIPPS

certification for Healthwarehouse.com. Still, NABP’s VIPPS program, according to

Healthwarehouse.com, told Healthwarehouse.com that “PharmacyChecker.com is

out of compliance with VIPPS and dot pharmacy standards. . . . They violate US law.

Their site promotes importation.” As a result, Healthwarehouse.com decided against

participating in PharmacyChecker.com’s listing program. In this instance, the NABP

prevented an online pharmacy that it views as operating in compliance with law and

NABP’s own standards from listing its prices on PharmacyChecker.com.




                                           30
       Case 7:19-cv-07577-KMK Document 1 Filed 08/13/19 Page 31 of 46



      75.    Persuaded security vendors to filter PharmacyChecker.com as an unsafe

website. The conspirators have also persuaded vendors that maintain and categorize

databases of websites and/or otherwise enable network filtering to categorize

PharmacyChecker.com and its accredited pharmacy websites as “not safe,”

“malicious,” or “promoting illegal activity.” Such classifications are used to deny

access to the classified content by users subject to parental controls, firewalls, and

enterprise network filters. Upon learning that it was so classified by one such vendor,

PharmacyChecker.com contacted the vendor, which stated that it had been classified

by a contracted verification service who it would not name, citing confidentiality

concerns. On information and belief, that contractor was NABP or Legitscript. After

the vendor reviewed the PharmacyChecker.com website using its normal protocols,

it immediately re-categorized PharmacyChecker.com as safe.

      76.    Engaged in a sustained and coordinated misinformation campaign. The

defendants have also engaged in coordinated misinformation campaigns designed to

spread false information about PharmacyChecker.com. For example:

             a.     ASOP and LegitScript jointly issued a false and misleading paid

             news release on August 18, 2015, wrongly linking PharmacyChecker

             and PharmacyChecker-accredited online pharmacies to an indictment

             related to illegal wholesale drug importation. The release claimed that

             a PharmacyChecker employee was indicted after he approved illegal

             internet pharmacies that sold $78 million of mislabeled and counterfeit

             drugs. The wire service through which the release was published later




                                          31
     Case 7:19-cv-07577-KMK Document 1 Filed 08/13/19 Page 32 of 46



           unilaterally retracted the release, agreeing with PharmacyChecker.com

           and its lawyer, that it was false. Other websites contacted by

           PharmacyChecker.com subsequently removed that same press release

           or information it contained.

           b.      On August 19th, 2015, the NABP published a misleading blog

           post on the same topic mentioned above.

           c.      On September 15, 2015, CSIP published a blog post similar to the

           press release by ASOP claiming that a PharmacyChecker.com

           “executive” was indicted after he approved illegal internet pharmacies

           that sold $78 million of mislabeled and counterfeit drugs. The

           statements       were     patently      false:   the     person     was     not   a

           PharmacyChecker.com executive or even an employee, and the charges

           against the person had been dismissed before publication.

           d.      On October 23, 2015, CSIP again published false statements

           regarding the indictment it previously mentioned on September 15.

           PharmacyChecker.com contacted CSIP demanding that they remove the

           two aforementioned posts because they were libelous. They were

           removed.

           e.      In 2017, PSM launched an ambitious advertising campaign—

           including television commercials, promoted search results on Google

           and a full-page print ad in The Washington Post and The Hill2. The



2. https://khn.org/wp-content/uploads/sites/2/2017/04/partnership-for-safe-medicines.pdf


                                             32
Case 7:19-cv-07577-KMK Document 1 Filed 08/13/19 Page 33 of 46



    newspaper advertisement asks consumers to “Keep the nation’s

    prescription drug supply safe” by opposing drug importation, which it

    calls “efforts that would allow dangerous, counterfeit medicines to flow

    freely across U.S. borders.”

    f.     In 2018, PSM published an article about the horrors of personal

    drug   importation,   again     claiming   that   PharmacyChecker.com’s

    verifications cannot be trusted and repeating false claims made by CSIP

    and ASOP.

    g.     ASOP published (undated) on its buysaferx.pharmacy website a

    consumer-facing “FAQ” repeating various scare tactics and false claims

    about the safety of online pharmacies, including that “there are no

    legitimate Canadian online pharmacies” because they claim shipping

    any drug into the United States is illegal and because “we have never

    seen a case where the website is shipping all or even most drugs from

    the Canadian pharmacy.” The FAQ has an entire section dedicated to

    disparaging PharmacyChecker, which conflates indictments of people

    and companies for actions related to wholesale distribution, but not

    related to personal drug importation or PharmacyChecker.com-

    approved retail online pharmacies. It repeats the false claim about a

    PharmacyChecker.com executive being indicted. The FAQ also links to

    a LegitScript article that also falsely claims PharmacyChecker.com

    certifies “illicit online pharmacies,” recommends that consumers only




                                   33
        Case 7:19-cv-07577-KMK Document 1 Filed 08/13/19 Page 34 of 46



              purchase medicines from pharmacies accredited by LegitScript, and

              provides links to further information from ASOP and NABP.

              h.    Dr. Catizone (NABP) and Ms. Baney (ASOP) regularly appear

              together to promote content published as part of these misinformation

              campaigns, including, for example, blog posts on external websites and

              appearances on talk radio programs.

      77.     These misinformation campaigns have been sustained by defendants for

extensive periods of time—many of the above examples still come up in search

results—and include clearly false statements that are material to consumers

considering which firms to trust, that are clearly likely to induce reasonable reliance

on the part of consumers who are likely to lack appreciable knowledge of the subject

matter. Moreover, these statements are not readily susceptible to neutralization or

offset by PharmacyChecker.com because of their wide dissemination.

      78.     Blacklisted PharmacyChecker.com again. In December 2018, NABP

once again added PharmacyChecker.com to its Not Recommended Sites list, despite

its previous, aforementioned admission in 2011 that PharmacyChecker.com did not

belong on the list. PharmacyChecker.com was added even though NABP claims at

the top of this list that “[o]rdering drugs from these websites puts you and your family

at risk.” On another page of its website, NABP refers to websites on its Not

Recommended Sites list as those that are “acting illegally or do not follow best

practices.”




                                          34
        Case 7:19-cv-07577-KMK Document 1 Filed 08/13/19 Page 35 of 46



       79.    Oddly, just a few months before, NABP’s director, Catizone, said of

PharmacyChecker.com, “clearly they serve a purpose, and they help consumers, and

we serve a different purpose, or maybe just slightly different” in an article published

at Tarbell.org, an investigative journalism website.3

       80.    PharmacyChecker, once again disputed NABP’s action based on the

main fact that it does not sell or process orders for the sale of medicine. Since the Not

Recommended Sites list contains thousands of rogue online pharmacies, including

those that don’t require a prescription and/or intentionally sell counterfeit drugs,

NABP’s actions threaten public health by confusing consumers and Internet

gatekeepers about which online pharmacies or pharmacy information sites actually

threaten public health versus those that safely help people find affordable medicine.

       81.    The       NABP         also      added       PharmacyChecker.com’s    blog,

(www.pharmacycheckerblog.com), a separate website, to its Not Recommended Sites

list. The blog solely provides news, commentary, and analysis on issues relating to

drug prices, online pharmacies, safety and drug importation, and does not link to

online pharmacies.

       82.     Unlike in 2011, NABP did not remove PharmacyChecker.com from the

list. The NABP had since revised its criteria for the list, specifically for the purpose

of including PharmacyChecker.com. An earlier list of criteria simply did not implicate

PharmacyChecker.com. The NABP later added that sites could be included on the list




   3. https://tarbell.org/2018/05/keeping-international-pharmacies-under-a-cloud/


                                               35
         Case 7:19-cv-07577-KMK Document 1 Filed 08/13/19 Page 36 of 46



if they: “Refer/link patients to sites that facilitate the dispensing of prescription

medications in violation of state or federal law or NABP standards” (emphasis added).

       83.     The      blacklist     was     used      by    CSIP       members        to     censor

PharmacyChecker.com.            NABP         added      PharmacyChecker.com              and      the

PharmacyChecker blog to its Not Recommended Sites list in furtherance of the

conspiracy. NABP, ASOP, LegitScript, and PSM accomplished their plan (see

paragraphs 63–66): they successfully persuaded and reached private agreements

with key gatekeepers belonging to CSIP, including Internet search companies such

Google and Bing to incorporate NABP’s Not Recommended Sites list into aspects of

their search engines, causing the listed sites to be down-ranked in searches and/or

flagged on search results pages with a public warning. Regardless of the level of

“Expertise, Authoritativeness, and Trustworthiness” a site has on Google, an

indication that it can cause harm is a basis for a low search ranking. Including

PharmacyChecker.com and PharmacyCheckerBlog.com on the Not Recommended

Sites list effectively silences both by penalizing them in the search results, thus

suppressing truthful information on pharmacy safety and pricing that consumers

would otherwise use to make better purchasing decisions.

       84.     In fact, on July 21, 2019, users of the Bing search engine began seeing a

red caution shield and “WARNING” box when trying to click on search results for

pages from PharmacyChecker.com and PharmacyCheckerBlog.com.4 Text in the box

reads: “Warning. The National Association of Boards of Pharmacy (NABP) includes


   4. A brief video demonstration of the warning is available at https://drive.google.com/file/d/1IIn-
KfHhGJ6yIpDpmIJCDnhq1WBxGPHo/view.


                                                 36
         Case 7:19-cv-07577-KMK Document 1 Filed 08/13/19 Page 37 of 46



this site on its Not Recommended list. We recommend that you learn more and verify

your pharmacy before making online health purchases.” The warning includes links

to both the NABP’s Not Recommended Sites list webpage (which states that

“Ordering drugs from these websites puts you and your family at risk”) and a page

sponsored by CSIP with a pharmacy search box “Powered by LegitScript.” Due to the

pop-up    warning,   which   threatens   and    discourages   potential   visitors   to

PharmacyChecker.com, and diverts them instead to NABP- and Legitscript-

approved sites, PharmacyChecker.com has lost 71% of its traffic from Bing to date.

      85.    In June and July of 2019, CSIP was found to be running targeted

advertisements using “pharmacychecker” as an adword, with copy stating “Choose a

Safe Pharmacy” and “It’s not worth the risk.”

      86.    Using funds provided by Eli Lilly, Merck, and Pfizer and with the

support of many other drug companies, LegitScript, CSIP, ASOP, the NABP applied

to the Internet Corporation for Assigned Names and Numbers (ICANN) to operate a

generic top-level domain (gTLD) called “.pharmacy.” The NABP uses the “.pharmacy”

designation as a gatekeeping function, claiming that all other pharmacy domains are

unsafe because they are not .pharmacy verified, and does not allow any international

pharmacy that sells into the United States a “.pharmacy” domain.

      87.    Pharmacies such as Walgreens, CVS, and Rite Aid have a “.pharmacy”

web address, whereas the safest international online pharmacy that sells to the

United States is prohibited from doing so. CSIP members, which include Google,

MasterCard, and UPS, have jointly agreed to only allow online pharmacies with a




                                         37
       Case 7:19-cv-07577-KMK Document 1 Filed 08/13/19 Page 38 of 46



.pharmacy address to advertise, take payments, and ship products. In other words,

the defendants now hold the keys to control online prescription drug markets.

      88.      As part of the conspiracy, NABP also launched “public education”

campaigns urging consumers to avoid any drug-selling website that does not have

“.pharmacy” at the end of it, which could scare more Americans away from safe and

affordable medication.

      89.      The domain extension is also used to lend a sense of legitimacy and

officiality to the members of the cartel by giving them “.pharmacy domains”: NABP

gave ASOP two such domains, asopfoundation.pharmacy and buysaferx.pharmacy,

LegitScript its own domain, legitscript.pharmacy, and NABP also holds eight

.pharmacy domains of its own. PharmacyChecker.com is excluded from such a

domain based on the established criteria, which includes VIPPS certification.

      90.      Each of PSM, ASOP and CSIP have endorsed LegitScript and NABP’s

VIPPS program as an online pharmacy verification service, while they have falsely

vilified PharmacyChecker.com as an unsafe, rogue pharmacy website.

                                 FIRST CLAIM
                   Conspiracy to Restrain Trade – 15 U.S.C. § 1

      91.      Plaintiff repeats each and every allegation contained in the paragraphs

above and incorporates by reference each preceding paragraph as if fully set forth at

length herein.

      92.      Section 1 of the Sherman Act, 15 U.S.C. § 1 prohibits every “contract,

combination . . . , or conspiracy, in restraint of trade or commerce,” whether foreign

or domestic.



                                          38
       Case 7:19-cv-07577-KMK Document 1 Filed 08/13/19 Page 39 of 46



      93.     NaBP, ASOP, CSIP, LegitScript, and PSM combined and conspired to

restrain trade in violation of Sherman Act Section 1 by engaging in a scheme to

suppress competition in the markets for online pharmacy verification services and

comparative drug price and pharmacy information. As part of the conspiracy, the

defendants     undertook    a    coordinated    campaign     designed    to    exclude

PharmacyChecker.com and other similarly situated competitors from the market and

otherwise competitively disadvantage it in the relevant markets. The cartel

undertook these actions in furtherance of a broader goal to restrain international

competition in the market for prescription medications, effectively seeking to allocate

for themselves certain geographic markets, such as the United States, Canada, and

Australia, with the purpose of artificially raising, maintaining, or stabilizing prices

for prescription medications and otherwise reducing competition for domestic

pharmacies.

      94.     LegitScript and NABP are direct competitors of PharmacyChecker.com

in that they each provide online pharmacy verification services, and therefore the

conspiracy is a horizontal group boycott, which is per se illegal under Sherman Act

Section 1.

      95.     Alternatively, the defendants’ conduct is unlawful under an inherently

suspect, quick-look, or rule-of-reason analysis because the anticompetitive effects

substantially outweigh any legitimate procompetitive benefits of their agreement.

The true purpose and effect of their agreement was to implement naked restraints of

trade, and the procompetitive justifications offered by the defendants are pretextual.




                                          39
       Case 7:19-cv-07577-KMK Document 1 Filed 08/13/19 Page 40 of 46



      96.   The defendants’ agreement and actions in furtherance of the conspiracy

foreclosed competition in the relevant markets.

      The market has been harmed by the defendants’ conduct in several ways:

            a.     The effect of defendants’ agreements is, first and foremost, to

            make information enabling consumer comparisons of pharmacies more

            difficult and thus more costly to obtain. Consumers seeking information

            about lower-cost, safe online pharmacies and comparative prescription

            drug pricing are unlikely to find information about such pharmacies and

            the lowest prices available online via PharmacyChecker.com because of

            defendants’ coordinated campaign to censor PharmacyChecker.com and

            to reduce or eliminate its search engine rankings and visibility, as well

            as denigrate its appearance in search results by suggesting to

            consumers that it operates an unsafe or untrustworthy website.

            b.     The restraints have reduced output in the markets for online

            pharmacy verification services and comparative information about

            prescription drug prices. Absent the restraints alleged in this complaint,

            consumers would have access to more robust information, including

            more balanced information about online international pharmacy

            websites and a greater range of comparative drug prices.

             c.    As the Federal Trade Commission recently explained, search

             engines are now a vital part of U.S. commerce and the suppression of

             competition in online markets directly affects the prices that consumers




                                         40
        Case 7:19-cv-07577-KMK Document 1 Filed 08/13/19 Page 41 of 46



               pay: “As the FTC has explained time and time again, robust, accurate,

               and intelligible price competition among those who compete for

               consumers’ dollars is one of the cornerstones of our vibrant market

               economy. When information is withheld from consumers, it frustrates

               their ability to compare the prices and offerings of competitors.”5 Since

               obtaining information has a cost that increases with difficulty, a

               “reduced information flow” means “some customers will pay higher

               prices for the particular good or service while others stop their search

               before they find a price that induces them to buy, which reduces the

               quantity sold.”    6   In turn, information restrictions reduce sellers’

               incentives to lower prices.

               d.     That is equally true in this case, and on multiple levels.

               Consumers pay far higher prescription drug prices for drugs in the

               related market for prescription drugs—even if they are shopping only

               from U.S.-based pharmacies—because (1) PharmacyChecker.com

               provides price comparisons that also include U.S. pharmacies’ drug

               pricing information, and that information has been suppressed by

               defendants’ conduct; (2) defendants’ conduct was designed to have and

               had the actual effect of protecting U.S.-based pharmacies’ market share

               and suppressed price competition from international pharmacies; (3)



        5.      In re 1-800-Contacts, Dkt. No. 9372 at 2 (F.T.C. Nov. 7, 2018),
https://www.ftc.gov/system/files/documents/cases/docket_no_9372_opinion_of_the_commission_redact
ed_public_version.pdf.
        6.      Id. at 20.


                                              41
Case 7:19-cv-07577-KMK Document 1 Filed 08/13/19 Page 42 of 46



     defendants’ conduct allows pharmaceutical companies to continue

     captive-market price discrimination in the U.S. market, which

     ultimately harms U.S. pharmacies, third-party payers, and end-

     patients.

     e.   Defendants’ conduct has similar effects in other, non-U.S.

     markets. PharmacyChecker.com’s traffic has dropped significantly

     worldwide.

     f.   Given the highly concentrated market for online pharmacy

     verifications and verification information, the effective exclusion of

     PharmacyChecker.com as a primary competitor in the market has an

     appreciable effect on competition, leaving only NABP and LegitScript

     as reasonable choices for pharmacies, consumers, and vendors to choose

     from. A reduction of meaningful competitors from three to two

     invariably lessens competition, and that is especially true when the

     eliminated competitor is a “maverick” that plays a disruptive role in the

     market to the benefit of consumers, like PharmacyChecker.com does.

     g.   Through the exclusion of PharmacyChecker.com, consumers did

     not simply lose the choice of another competitor in the market; they

     have been deprived of unique information and services: verification of

     safe international pharmacies and comparative drug price information

     for pharmacies both in the United States and abroad.




                                 42
        Case 7:19-cv-07577-KMK Document 1 Filed 08/13/19 Page 43 of 46



               h.     Consumers are also less safe as a direct result of defendants’

               conduct because PharmacyChecker.com provides a service designed to

               help consumers avoid unsafe international pharmacies. For one

               example, international health policy expert and economist Roger Bate

               undertook a study of foreign online pharmacy sites credentialed by

               either PharmacyChecker.com or CIPA—which have the Bing/NABP

               pop-up safety warning—on the one hand, and uncredentialed foreign

               online pharmacy sites that do not have the Bing/NABP pop-up safety

               warning.7 Bate obtained and tested samples of one of the most popular

               medications to buy online—Viagra—from a number of each category of

               site. None of the 28 samples from the credentialed sites labeled “unsafe”

               by Bing and NABP were counterfeit, all were genuine Pfizer Viagra,

               while four of the 39 samples from uncredentialed sites that are not

               labeled “unsafe” by Bing and NABP were counterfeit. The study

               concludes that Bing searchers will avoid PharmacyChecker-accredited

               online pharmacies, instead choosing rogue online pharmacies that have

               yet to be added to the NABP’s Not Recommended List—and increase

               their chance of obtaining a counterfeit drug.

       97.    PharmacyChecker.com has suffered injury as a direct result of the

defendants’ conduct, and the harm to competition flows from that injury:




   7. Roger Bate, American Enterprise Institute, Bing’s Disservice to Online Drug Safety (January
2019), http://www.aei.org/wp-content/uploads/2019/01/B%E2%80%8Cings-Disservice-to-Online-Drug-
Safety.pdf.


                                               43
       Case 7:19-cv-07577-KMK Document 1 Filed 08/13/19 Page 44 of 46



PharmacyChecker.com’s exclusion from the market means reduced consumer choice,

reduced truthful and non-misleading advertising and information available to

consumers, and fewer and more restricted options for alternative sources of lower-

priced prescription drugs both U.S.-based and abroad.

      98.     As a direct result of the defendants’ conduct, PharmacyChecker.com’s

site traffic from organic search results has dropped more than 78%. Its monthly click-

through revenue has dropped by more than 72% since March 2019.

      99.     Most of PharmacyChecker.com’s revenue is directly related to its

performance    and   visibility   in   search   engine   results.   In   February   2019,

PharmacyChecker.com pages were appearing in the top 3 positions in Google

searches for 7,612 different search phrases relating to online pharmacies. Since the

the Google update incorporating defendants’ blacklisting, PharmacyChecker.com has

lost 87% of these top rankings. Defendants’ conduct caused this drop in rankings.

      100.    For example, before the Google update, PharmacyChecker.com was the

first result for the search phrase “online pharmacies”; now it is number 90—which is

effectively out of consumers’ sight. At the same time, defendants have artificially

inflated the visibility of their own websites. NABP and its .pharmacy website now

each rank in top 3 search results on Google for “online pharmacy.” NABP’s Not

Recommended Sites list, which previously had scarce traffic, saw its traffic increase

more than 800% from February 2019 (pre-update) to April 2019.

      101.    PharmacyChecker.com’s Bing traffic has vastly diminished because

searches that include PharmacyChecker.com (or PharmacyCheckerBlog.com) as a




                                           44
        Case 7:19-cv-07577-KMK Document 1 Filed 08/13/19 Page 45 of 46



result now have a mouse-over pop-up “WARNING” that the website may be unsafe

because it is on NABP’s Not Recommended Sites list. Traffic from Bing is down 71%

since July 21, 2019.

       102.   PharmacyChecker.com has also lost business from online pharmacies,

at least one of whom was threatened by the defendants that participation in

PharmacyChecker.com’s accreditation or price comparison programs will result in

automatic disqualifications from the defendants’ verification programs, while others

have   left   PharmacyChecker.com’s    programs      because   of   the   damages   to

PharmacyChecker.com’s     reputation   caused   by    the   defendants    or   because

PharmacyChecker.com’s web traffic has declined precipitously. Moreover, the

defendants have used PharmacyChecker.com’s accreditation list itself to target

pharmacies that do business with PharmacyChecker.com: they farm the list of

PharmacyChecker.com-accredited pharmacies and add those pharmacies to their

“unapproved” and Not Recommended Sites lists based on their affiliation with

PharmacyChecker.com alone.

       103.   PharmacyChecker.com’s reputation has also been damaged by the

defendants’ actions as described throughout this complaint.

                            REQUEST FOR RELIEF

       WHEREFORE, PharmacyChecker.com requests that this Court:

              A.   Enter judgment against defendants;

              B.   Declare that defendants’ conduct violates 15 U.S.C. § 1;

              C.   Enjoin defendants from continuing their unlawful acts;




                                        45
     Case 7:19-cv-07577-KMK Document 1 Filed 08/13/19 Page 46 of 46



          D.    Award PharmacyChecker.com three times its actual damages

       under 15 U.S.C. § 15 in an amount to be determined at trial;

          E.    Award PharmacyChecker.com its costs and expenses of this

       action, including its reasonable attorneys’ fees necessarily incurred in

       bringing and pressing this case, as provided in 15 U.S.C. §§ 15, 26;

          F.    Award PharmacyChecker.com pre- and post- judgment interest

    at the applicable rates on all amounts awarded; and

          G.    Order any other such relief as the Court deems appropriate.

                         DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all claims.

DATED: August 13, 2019                      By:
                                                       S/Alexandra Shear
                                                        Alexandra Shear
                                            Alexandra Shear
                                            BONA LAW PC
                                            The Seagram Building
                                            375 Park Ave. #2607
                                            New York, NY 10152
                                            (212) 634-6861
                                            alex.shear@bonalawpc.com

                                            Aaron Gott (CA Bar #314264)
                                            Jarod Bona (CA Bar #234327)
                                            BONA LAW PC
                                            4275 Executive Square, Suite 200
                                            La Jolla, CA 92037
                                            (858) 964-4589
                                            aaron.gott@bonalawpc.com
                                            jarod.bona@bonalawpc.com

                                            Counsel for Plaintiff
                                            PharmacyChecker.com



                                       46
